In a matrimonial action, defendant appeals from an order and a resettled order of the Supreme Court, Nassau County, dated January 11, 1978 and September 11, 1979, respectively, each of which, inter alia, directed him to furnish a financial disclosure statement similar to the one provided for by section 250 of the Domestic Relations Law. Appeal from order dismissed, without costs or disbursements. Said order was superseded by the resettled order. Resettled order affirmed, without costs or disbursements. Plaintiff is entitled to the disclosure she seeks (see Ponard v Ponard, 52 AD2d 564; Perse v Perse, 52 AD2d 60; Schneiderman v Schneiderman, 51 AD2d 914). Damiani, J. P., Margett, O’Connor and Weinstein, JJ., concur.